BETTS, District Judge.
This vessel and cargo were captured off Matagorda, in the Gulf of Mexico, half a mile from the shore, January 25, 1802. Her registry and ship’s papers were given to her by the government of the Confederate States at Indianola, Texas, where her owner and master' reside. She sailed under the license and flag of the Confederate States, and had no other colors. She was captured by, the United States man-of-war Arthur. The vessel was from Vera Cruz, destined to Indianola. with a cargo of coffee and tobacco, owned by residents of the latter place. The master knew of the proclamation of the president placing the southern ports under blockade, but had no other direct notice of the blockade. The cargo was laden on board at V era Cruz about the Sth of January, last. The prize was taken to Ship island, was pronounced unsea-worthy for navigation north by Flag-Officer McKean, and was appropriated to the use of the United States government, her valu§ having been appraised.
The evidence being clear and satisfactory’ that the vessel and cargo were the property of owners domiciled at Indianola. and the marshal having returned to the warrant of attachment due notice of the arrest of the property and of the proceedings in court against it as prize, its condemnation and forfeiture is ordered, the appraised value of the vessel to be accounted for in court to the credit of the captors.